Title: Enclosure: Joseph de Monteverde to John F. Oliveira Fernandes, 2 December 1815
From: Monteverde, Joseph de
To: Oliveira Fernandes, John Francisco


            
              Muy Estdo Sor mio:
              Sta Cruz de Tene 2 de Dice a 1815
            
            Correspondo á la favorecida de Ud 20 de Agto ulto acompañandole la adjunta Carta de Dn Domingo Madan en respta á la qe U. le escrivió á dho Sor, por la qe quedará U. enterado de la aplicacion que hizo de los $109.37, qe yo le satisfice, y U. reclamará pe de la persona qe cita.
            Hizo U. muy bien de no remesar el Cargamto de articulos qe señale á U. en la mia de 25 de Junio ulto medte á qe llegó á Sus manos atrasada, pq en efecto despues de la paz, no cesan de venir buques Cargados, de forma qe estamos surtidos de todos los artículos que proceden de esa, que nos faltavan—
            He mandado llenar del vino mas particular de mis bodegas las dos medias pp. y quatro quarts qe se Sirve encargarme, qe no dudo sea de Su gusto: su precio á 38£. Est. pipa impta $342, y con tres de costos de embarque son $345: qe he adevitado á U. en/c: nabegan en el Bergn Jane Coutes, Capn, Guillermo B, consignados á dho Reardon pa entregrar á U. de qe acompaño Conocimiento.
            Esta Suma he de merecer á U. me remese empleado en 1er barco, la mitad en Duelas de Pipa, y la otra mitad pr partes iguales, tambien en duelas de media Pipa, y quarterola
            No da lugar pa mas el Buque: agradezco á U. Sus finas ofertas, y desea corresponderle con iguales veras Su afo Leg Servor QSMB.
            Joseph de Monteverde
           
            Editors’ Translation
            
              
                My Very Dear Sir:
                  Santa Cruz de Tenerife 2 December 1815
              
              I am answering your favor of this past 20 August and enclosing the letter from Mr. Domingo Madan in response to the one you wrote him. This letter will inform you how I applied and settled the $109.37, which  you may claim  from the above-mentioned person.
              You were right not to ship the articles I mentioned to you in my letter of this past 25 June, which reached you late, because, since the peace, loaded ships have arrived continuously, so that we now have an assortment of all the goods we previously lacked.
              I have filled the two half-pipes and four quarters that you ordered with the best wine from my cellars, which I do not doubt will please you. Their price, at £38 sterling per pipe, comes to $342, which with three dollars for customs comes to $345. I herewith charge that amount to you and inform you that the pipes sail on the Brig Jane Couts, Captain William Burrows, and that we have arranged with Reardon to deliver them to you.
              This sum should seem fair to you. I am sending half of the shipment in wooden pipes with the first boat and the other half, in equal parts, in wooden half-pipes and quarter pipes.
              The ship has no more room. I appreciate your kind offers and wish to reciprocate similarly. Your affectionate loyal servant, who kisses your hand.
              Joseph de Monteverde
            
          